Citation Nr: 0027805	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  97-32 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for entitlement to 
service connection for a lower back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran had active military service from October 1967 to 
May 1971, and from March 1976 to August 1978.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an April 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for a lower back disability in May 1991.  
The veteran was notified of that decision but he did not 
appeal. 

2.  Evidence received since May 1991 includes private and VA 
medical records, service medical records from the veteran's 
first period of service, and written contentions by the 
veteran.

3.  While some of the evidence received since May 1991 is 
new, it is not so significant that it must be considered in 
connection with the claim for a lower back disability.  


CONCLUSIONS OF LAW

1.  The May 1991 rating decision denying the veteran's claim 
for entitlement to service connection for a lower back 
disability is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302 (1999).

2.  Evidence received since May 1991 is not new and material, 
and the veteran's claim is not reopened.  38 U.S.C.A. 
§§ 1110, 1131, 5108 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran had two periods of active military service:  
October 1967 to May 1971 and March 1976 to August 1978. 

Enlistment examination in March 1976 for the veteran's second 
period of service was negative for any spine disorder, and 
the veteran reported no history of back pain.  The veteran 
was seen for lower back pain of two days' duration in April 
1976 after doing push-ups.  He reported that he had been in 
an automobile accident six months before.  He reported that 
he was observed, and x-rays were negative.  He reported no 
history of back problems before the accident.  Examination 
was negative, and possible muscle strain was diagnosed.  
Later in April 1976, the veteran complained of lower back 
pain, and range of motion was unlimited.  X-rays were 
negative.  The veteran reported he had been in an automobile 
accident the previous October.  In May 1976, the veteran was 
seen again with complaints of back pain.  On examination, 
there was no muscle spasm, and only mild pain on palpation.  
The assessment was back strain.  The veteran continued to 
complain of back pain without recent trauma in July 1976.  In 
August 1976, he reported that he twisted his ankle and felt 
something snap in the L5 area.  The assessment was 
questionable low back ligament strain.  The veteran reported 
that he felt the Marine Corps was doing nothing for him and 
he expressed unwillingness to continue training.  He was 
referred to a physician for evaluation, and the assessment 
was muscle strain of the left back.  A subsequent evaluation 
showed lumbosacral scoliosis with questionable associate 
muscle spasm.  In September 1976, he complained of low back 
pain since being in an auto accident a year before.  An x-ray 
showed a questionable narrow L5 disc.  The assessment was 
chronic lumbar strain, questionable old compression fracture 
of L5.  In December 1976, the veteran reported low back pain.  
On examination, there were low back spasms at L5 and L3 
bilaterally.  In February 1977, it was noted that he had been 
evaluated many times by physicians without any definite 
etiology of backache.    In March 1977, the veteran reported 
a history of low back pain for one and a half years.  He also 
reported back pain, inter alia, after being kicked.  There 
was lumbosacral tenderness.  The impression was possible 
lower back strain.  In January 1978, the veteran reported he 
had tripped in a hole two months before.  His back 
examination was normal.  The assessment was probably 
functional back pain.  In June 1978, it was noted that 
several evaluations for back pain, including two sets of 
normal x-rays, had been done.  X-rays were negative except 
for lumbarization of S1.  Low back pain of unknown etiology 
was diagnosed.  

An evaluation for medical discharge board was done in July 
1978.  The history of an October 1975 head-on automobile 
accident was noted.  Various treatments had been tried, and 
there had been no significant improvement.  The veteran had 
been on light duty most of the time for the past year.  The 
medical board opined that the veteran had a chronic 
lumbosacral strain secondary to an injury that occurred in 
October 1975.  The board further noted that the condition was 
not aggravated by the veteran's military service.

In 1982, the veteran submitted an application for VA 
compensation benefits for a lower back condition.  The RO 
requested his service medical records and asked the veteran 
to submit medical evidence of treatment since service.  He 
was advised to submit the evidence within one year.  No 
evidence was received from the veteran. After several 
attempts to retrieve service medical records, the Records 
Branch of the Personnel Management Division responded in 
January 1984 that it had no records.

In July 1986, the veteran submitted copies of service medical 
records dated from December 1970 to February 1971 in 
connection with a claim to reopen a knee injury claim.  There 
is no reference to a back disorder.  In August 1986, the RO 
received the veteran's service medical records for his second 
period of service.  In January 1987, the RO received the 
veteran's VA treatment records from James A. Haley VA 
hospital, dated from October 1983 to October 1986.  An 
October 1983 record, the veteran reportedly injured his back 
in 1979.  A record from April 1986 shows a diagnosis of lower 
back syndrome.  One from July 1986 notes that he fell off a 
ladder at work and injured his neck.  No mention of the lower 
back condition was made.  In November that same year, he was 
seen for treatment of his neck condition.  The doctor 
reported that the veteran had degenerative joint disease of 
the spine; however, it was also reported that the veteran's 
lower back pain/lumbar sacral strain was resolved with 
bedrest.  The veteran did not specifically complain about a 
condition solely involving the lower back.  

In May 1987, the veteran claimed entitlement to pension.  In 
July 1987, the veteran underwent VA examinations.  On 
physical examination, he did not have complaints about his 
lower back.  On examination, the lumbosacral spine was tender 
but without twitching [sic] or atrophy.  On a psychiatric 
examination, he complained that he had been unable to work 
because of neck and back problems since falling off a ladder 
the year before.

In October 1990, the veteran filed a claim in which he sought 
to establish entitlement to service connection for, inter 
alia, a back disorder.  In April 1991, his VA treatment 
records dated from May 1990 were received.  In September 
1990, the veteran fell in the shower, bumping his back and 
incurring an abrasion on his head.  In a rating decision of 
May 1991, the RO denied entitlement to service connection for 
lumbar strain, finding it secondary to the October 1975 
automobile accident and not permanently aggravated by 
service.

In May 1993, in connection with another claim, service 
medical records from the veteran's first period of service 
were obtained.  On enlistment examination in October 1967, 
his spine and other musculoskeletal was normal, and he denied 
a history of back pain.  In November 1968, he reported back 
trouble of three weeks' duration, starting behind the right 
shoulder.  The impression was possible pneumonia.  On his 
separation examination, he denied any history of back 
complaints, and examination of the spine and other 
musculoskeletal was normal.

In February 1996, the veteran submitted a new application for 
benefits.  On that application, the veteran stated that he 
was suffering from degenerative disc disease of the lower 
back, and that the condition began while he was in Vietnam.  
The veteran's service personnel records were obtained.

In an April 1997 rating decision, the RO found that new and 
material evidence had not been submitted.

In the veteran's notice of disagreement, he said that his 
second period of service aggravated a pre-existing back 
condition.  He said the RO only considered his first period 
of service.  He maintained that, although the inservice 
medical board during his second period of service found that 
his back was not aggravated by his military service, said 
board decision was not binding on the VA.

In November 1997, copies of VA treatment records dated from 
October 1983 to January 1997 were associated with the file.  
In January 1988, he reported back pain.  A record from March 
1989 shows that the veteran was complaining about lower back 
pain.  In a June 1990 psychiatric hospitalization, it was 
reported that the veteran had been hospitalized in April and 
May 1990 because he was hit by a car while bicycling.  A 
March 1993 nursing assessment shows a complaint of back pain 
of 15 years' duration.  In September 1996, the veteran 
received treatment for a nonservice-connected condition.  The 
treatment report notes that the veteran had a history of mild 
degenerative joint disease that the veteran claimed was the 
result of being previously hit by an automobile.  A November 
1996 record repeats the report that the veteran had a history 
of degenerative joint disease of the lower back. 

An x-ray dated in January 1997 showed degenerative changes in 
the lumbosacral spine.  A treatment record from this same 
time reveals a complaint of lower back pain.  No comments 
were made concerning the etiology of the back problem.  

Private medical treatment records have also been included in 
the claims folder.  These records mainly show treatment for 
complaints involving his neck and the residuals of a 1990 
traffic accident.  They do note complaints of lower back 
pain. 

Also included in the folder are VA medical treatment records 
for 1997.  Like the previous VA and private medical records, 
the 1997 records show treatment for and complaints of low 
back pain.

In 1998, because of increased complaints of pain in the lower 
back, the veteran began to receive limited treatment through 
the local VA medical center pain clinic.  A TENS 
(transcutaneous electrical nerve stimulation) unit was 
provided to the veteran as a method of decreasing the pain.  
The veteran reported that, during his second period of 
service, he received many medications to alleviate his 
discomfort.  


II.  Analysis

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (1999).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
veteran has one year from notification of a decision of the 
agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if a NOD is not filed within that time.  38 
U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. §§ 3.160(d) 
and 20.302(a) (1999).  

The RO denied service connection for a lower back disability, 
to include low back pain, in May 1991.  The veteran was 
notified of the decision, and he did not appeal it.  This 
decision is final.

In order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
evidence required to reopen must be new evidence that is not 
cumulative of evidence presented before the last prior 
disallowance and that is material to the issue at hand.  
Struck v. Brown, 9 Vet. App. 145, 151 (1996).

Accordingly, the Board must look to evidence submitted since 
May 1991, the date of the last final disallowance.  

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  Third, if the 
reopened claim is well grounded, VA may evaluate the merits 
of the claim after ensuring that the duty to assist under 38 
U.S.C. § 5107(a) has been fulfilled.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West Supp. 2000); 38 C.F.R. § 3.303(a) (1999).  

The evidence received subsequent to the May 1991 rating 
decision is presumed credible for the purposes of reopening 
the veteran's claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

Since the May 1991 rating decision, the following evidence 
has been received:  

a.  the veteran's contentions; 
b.  VA medical treatment records;
c.  private medical records showing treatment for 
various conditions including lower back pain;
d.  service medical records for the veteran's first 
period of service.

Some of the veteran's contentions are new, and some are 
cumulative.  Before filing his claim in 1996, the veteran had 
claimed that his back injury arose in 1978.  In his 1996 
claim, he asserted that it arose in Vietnam.  The veteran's 
service in Vietnam was during his first period of service, so 
his contention that a back disorder arose then is new.  This 
contention alone, however, is not material.  Contrary to his 
assertions, his service medical records for his first period 
of service do not show an injury to, or complaints related 
to, his low back during his first period of service.  
Furthermore, the veteran also contends inconsistently that 
the service medical records for his second period of service 
show aggravation of a pre-existing back injury and that they 
show inservice injury.  The veteran proposes different 
theories as to the etiology of his back complaints, but his 
opinions as to incurrence, diagnosis, or aggravation, are not 
competent evidence.  Lay statements concerning the diagnosis, 
etiology, or aggravation of this condition are not considered 
competent evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Moray v. Brown, 5 Vet. App. 211 (1993) 
(lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108).  The 
veteran has also asserted that the medical board finding that 
his back disorder pre-existed service and was not aggravated 
during service is not entitled to deference.  The veteran 
does not now contend that he did not have an automobile 
accident in approximately October 1975.  He only contends 
that the medical board was incorrect in finding that the back 
disorder was not aggravated by service.  He has not, however, 
presented any medical evidence to support his contention.  
His own opinion as to aggravation, as noted above, is not 
competent medical evidence and cannot be considered material 
to reopen the claim.

The VA and private medical records are new in that they were 
not previously of record.  Although they were not previously 
associated with the claims file, they are cumulative to the 
extent that they show treatment for and complaints of lower 
back pain after the veteran's military service.  They also do 
not relate the veteran's back condition to his service.  
Moreover, they do not show that his back disability was 
aggravated by his second enlistment.  Thus, even if 
considered new, these records are not material, as they have 
no bearing on whether the veteran's lower back condition was 
aggravated by his military service.  

Service medical records for the veteran's first period of 
active service are new.  They are not, however, material to 
his claim.  They are, in fact, adverse to his claim.  They 
show no treatment for or complaints of a low back disorder.  
To the extent that the veteran claims that his second period 
of service aggravated a back injury that occurred in an 
automobile accident between his two periods of service, the 
records from his first period of service are not so 
significant that they must be considered in connection with 
his claim for a back disorder related to his second period of 
service.

New and material evidence has not been presented, and the 
veteran's claim of entitlement to service connection for a 
lower back condition cannot be reopened.  The claim must be 
denied.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).

Where a claimant refers to a specific source of evidence that 
could reopen a finally denied claim, VA has a duty to inform 
him of the necessity to submit that evidence to complete his 
application for benefits.  38 U.S.C.A. § 5103(a) (West 1991); 
see Graves v. Brown, 6 Vet. App. 166, 171 (1994).  The VA has 
no outstanding duty to inform the veteran of the necessity to 
submit certain evidence in this case, because nothing in the 
record suggests the existence of evidence that might reopen 
the finally denied claim of entitlement to service connection 
for a lower back disability.  


ORDER

New and material evidence has not been submitted in support 
of this claim for service connection for a lower back 
disability, and the claim has not been reopened.  The benefit 
sought on appeal is denied.



		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

 

